HERSEY, Chief Judge.
Andre Huot appeals his conviction of possession of an automobile with an altered vehicle identification number and grand theft. He also appeals the trial court’s *1141denial of his motion to withdraw his guilty plea.
Various errors are suggested by appellant. We treat only one, as we find it dispositive. Huot entered a plea of guilty. There was no plea bargain. He was not advised of the possible penalties. Rule 3.172(c)(i), Florida Rules of Criminal Procedure, mandates that the defendant be advised of “[t]he nature of the charge to which the plea is offered, the mandatory minimum penalty provided by law, if any, and the maximum possible penalty provided by law....”
Failure to advise a defendant of a maximum possible sentence prevents the defendant from being properly apprised of the significance of his plea and is therefore error for which the defendant must be afforded the opportunity to withdraw a plea of guilty. See Green v. State, 406 So.2d 1148 (Fla. 1st DCA 1981), approved, 421 So.2d 508 (Fla.1982).
We therefore reverse and remand with directions to permit the appellant to withdraw his plea of guilty.
REVERSED AND REMANDED.
ANSTEAD and DELL, JJ., concur.